          Case 2:19-cv-00028-KGB Document 7 Filed 05/08/20 Page 1 of 1



                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

CHRISTOPHER L. DUNN, ADC #113626                                                    PLAINTIFF

v.                               Case No. 2:19-cv-00028-KGB

SEDRIC FRANKLIN                                                                   DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Christopher L. Dunn’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 8th day of May, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
